DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2017/0069793) in view of Henry et al. (2018/0211940) further in view of Sato (206/0175600)
Regarding Claim 1, in Fig. 1, Saito discloses an UV-LED comprising: a buffer layer 11; a contact layer 13 formed on the buffer layer; an n-type SLS layer formed on the contact layer (see end of paragraph 0043, it is located between elements 13 and 14); an InGaN light emitting layer 14 (paragraph 0044) formed on the n-type SLS layer; and a p-type SLS layer 15 (paragraph 0046) formed on the light emitting layer wherein the UV-LED has a quadrate planar shape (paragraph 0082). Saito is silent about the limitation where at least one side having a chip size of 50 micrometers or less and the newly added limitation with respect to Mg layer/emission wavelengths.  However, Henry et al. discloses an LED display where in paragraphs 0058, 0064, 0066, 0081, 0087, 0088, 0101, 0105, 0109, Henry discloses the limitation of chip size 50 micrometers or less is disclosed. Furthermore, Sato discloses an UVLed device where in paragraphs 0059,0060, 0062, 0067 and 0069 along with Fig. 1, Mg layer is disclosed and in paragraphs 0030, 0035, 0039, 0042 and 0044 along with Fig. 1 emission wavelength (385-400 nm) is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required chip size in Saito as taught by Henry in order to have a semiconductor device of compact size. It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required Mg layer and emission wavelength in Saito and Henry combination as taught by Sato in order to have an UVLed device that emits within specific wavelength range. 
Regarding Claim 2, in paragraph 0082 of Saito, the UV-LED has an emission wavelength of 385 nm to 400 nm.  
Regarding Claim 4, in Fig. 1 and paragraph 0031 of Saito, it is discloses a patterned sapphire substrate 10 on which the buffer layer 11 is formed.  
Regarding Claim 5, in Fig. 1, Saito discloses an UV-LED comprising: a buffer layer 11; a contact layer 13 formed on the buffer layer; an n-type SLS layer formed on the contact layer (see end of paragraph 0043, it is located between elements 13 and 14); an InGaN light emitting layer 14 (paragraph 0044) formed on the n-type SLS layer; and a p-type SLS layer 15 (paragraph 0046) formed on the light emitting layer wherein the UV-LED has a quadrate planar shape (paragraph 0082). Saito is silent about the limitation where at least one side having a chip size with dimension and the newly added limitation with respect to Mg layer/emission wavelengths. However, Henry et al. discloses an LED display where in paragraph 019, Henry discloses the limitation of chip size required dimension is disclosed. Furthermore, Sato discloses an UVLed device where in paragraphs 0059,0060, 0062, 0067 and 0069 along with Fig. 1, Mg layer is disclosed and in paragraphs 0030, 0035, 0039, 0042 and 0044 along with Fig. 1 emission wavelength (385-400 nm) is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required chip size in Saito as taught by Henry in order to have a semiconductor device of compact size. It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required Mg layer and emission wavelength in Saito and Henry combination as taught by Sato in order to have an UVLed device that emits within specific wavelength range.
Regarding Claim 6, in paragraphs 0015, 0020, 0027 and 0045 of Sato, the required buffer layer is disclosed. 
Regarding Claim 7, paragraphs 0016, 0047 and 0080 of Henry and paragraph 0069 of Sato disclose display device. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (2017/0069793) in view of Henry et al. (2018/0211940) further in view of Sato (20060175600) as applied above further in view of Takeuchi et al. (2012/0206671)
Regarding Claim 3, Saito, Henry and Sato combination teaches everything except to disclose the required red/green/blue phosphors. However, Takeuchi discloses a lighting device where in paragraph 0022 and 0043 the required red/green/blue phosphors are disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required red/green/blue phosphors in Saito, Henry and Sato combination in order to have a lighting device with white light output

Examiner is including Sato et al. 20060131558 (Fig. 1, paragraph 0024, 0026, 0035) , Kawaguchi (20070290230) (Fig. 1(a)) and Lee (8,222,654) (Figs 10 and 13) as non-applied pertinent prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/10/2021